Citation Nr: 1519741	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  05-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2. Entitlement to a rating greater than 10 percent for degenerative joint disease of the right wrist, effective from April 18, 2014, forward.

3. Entitlement to a rating greater than 10 percent for degenerative joint disease of the left wrist, effective from April 18, 2014, forward.

4. Entitlement to an initial rating greater than 10 percent from December 10, 2002 to April 17, 2014, for degenerative joint disease of the thumbs, great toes, and wrists. 

5.  Entitlement to a compensable rating for degenerative joint disease of the thumbs and great toes, from April 18, 2014, forward. 



REPRESENTATION

Appellant represented by:	John S.  Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the Air Force, with active service from November 1965 to February 1969, and from September 1971 to May 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board remanded these claims in June 2007, April 2011, and September 2014 for further procedural action and evidentiary development.  They now return for appellate review.  

The Board's June 2007 denial of service connection for an acquired psychiatric disorder on a secondary basis was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in a November 2009 memorandum decision.  The Court entered judgment in December 2009.  The Court's decision was based on a finding that the secondary service connection claim was inextricably intertwined with the issue of whether service connection was warranted on a direct basis, which the Board had remanded for further action.  

The Veteran and his spouse testified at a hearing before the undersigned in August 2005.  A transcript is of record.  

As explained in the Board's September 2014 remand, the evaluation of the Veteran's bilateral wrist degenerative joint disease (DJD) stems from the October 2012 rating decision, an appeal of which has been perfected to the Board, as part and parcel of the evaluation of arthritic involvement of multiple joints under 38 C.F.R. § 4.71a, Diagnostic Code 5003, even though the decision ostensibly addressed only the bilateral thumbs and great toes.  

The Board notes that the Veteran recently submitted to the RO a petition to reopen the previously denied service connection claim for sleep apnea, and also a claim for "mental dysfunction" and memory loss as secondary to sleep apnea.  In support of this claim, he submitted a private medical opinion finding that sleep apnea manifested during active service.  This evidence was not sent to the Board by the Veteran and was not submitted in support of the claim for an acquired psychiatric disorder.  Moreover, it is not pertinent to the claim on appeal.  Accordingly, waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ) is not required in order to proceed with a decision on this claim.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

Claims for service connection for sleep apnea and a cognitive disorder (claimed as mental dysfunction and memory loss) secondary to sleep apnea have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1. The Veteran does not have an acquired psychiatric disorder related to disease or injury incurred in active service, or caused or aggravated by any service-connected disability. 

2. The Veteran's DJD of the bilateral wrists has been manifested by pain and limited motion throughout the pendency of this claim.  There has been no evidence of ankylosis of either wrist at any time.

3. The Veteran's DJD of the bilateral thumbs has been manifested by painful motion as of April 18, 2014, but with no gap between the thumb pads and the fingers when attempting to oppose the fingers.  

4. The Veteran's DJD of the bilateral great toes has been manifested by painful motion throughout the pendency of this claim.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2. The criteria for a separate rating of 10 percent, but no higher, for DJD of the right wrist are satisfied from December 10, 2002 to April 17, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5215 (2014). 

3. The criteria for separate rating of 10 percent, but no higher, for DJD of the left wrist are satisfied from December 10, 2002 to April 17, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5215 (2014). 

4.  The criteria for rating in excess of 10 percent for DJD of the right wrist are not met, from April 18, 2014, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5215 (2014). 

5.  The criteria for rating in excess of 10 percent for DJD of the left wrist are not met, from April 18, 2014, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5215 (2014).

6. The criteria for a separate rating of 10 percent, but no higher, for DJD of the right and left thumbs are satisfied as of April 18, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5228 (2014). 

7. The criteria for a separate rating of 10 percent, but no higher, for DJD of the right and left great toes are satisfied as of December 10, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters dated in December 2002, November 2003, June 2007, and November 2014 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection and how VA determines the degree of disability and effective date, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims, including most recently in a January 2015 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Accordingly, any delay in timing of the notice was harmless.  See id.

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private or non-VA treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Omaha, Nebraska VA Medical Center responded that it could not locate any treatment records for the Veteran from February 1960 to December 1971.  Further efforts to obtain such records would be futile given this negative response.  38 C.F.R. § 3.159(c)(2) (2014).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

With regard to the service connection claim for a psychiatric disorder, VA examinations were performed in May 2003, June 2004, November 2012, and December 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Board finds that the December 2014 VA examination report, in conjunction with the previous VA examination reports, is adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports include a review of the Veteran's medical history, the clinical findings made on examination, and opinions with supporting explanations that are consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination reports are adequate for the purposes of this decision.  

Contrary to the assertion made by the Veteran's representative in a February 2015 statement, the December VA 2014 opinion did in fact address the diagnosis of an "anxiety state" rendered in a May 2003 VA examination report, as instructed in the Board's remand directives, and explained why a nexus to service was nevertheless not established.  Further examination or opinion is not warranted. 

With regard to the increased rating claims, adequate VA examinations were performed in May 2003, July 2004, February 2010, April 2014, and December 2014 that include review of the medical history and describe the Veteran's disabilities in sufficient detail to make an informed decision.  See Stefl, 21 Vet. App. at 123; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's arthritis since the December 2014 VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

Although it was noted in the VA examination reports that it would be speculative to assess additional limitation of motion based on flare-ups as the Veteran was not experiencing a flare-up at the time of the examinations, the adequacy and accuracy of the VA examination reports was not compromised.  Specifically, the criteria under DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) are moot with regard to the wrists and toes, since the maximum ratings have been assigned based on limitation of motion, and the Veteran's reported flare-ups with regard to the thumbs last about half an hour and are triggered by certain movements or impacts to the hand.  He has not reported additional limitation of motion during such flare-ups.  Given their highly intermittent and short-lived nature, an examination during a flare-up is not warranted.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1 (2014). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board's remand directives to obtain adequate VA examinations responsive to its instructions, including the instruction to address the diagnosis of an anxiety state in the May 2003 VA psychiatric examination report, to provide proper notice under the VCAA, to make appropriate efforts to obtain recent outstanding VA treatment records, and then to readjudicate the claims have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

The Veteran and his spouse testified at a hearing before the undersigned in August 2005.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for VA examinations to address the outstanding issues regarding the nature and etiology of any psychiatric disorder and the severity of the Veteran's degenerative joint disease.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.



II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Board finds that the Veteran has not had a psychiatric disorder during the pendency of this claim caused or aggravated by any service connected disability or related to disease or injury incurred in active service.  

The service treatment records (STRs) do not reflect diagnoses of a psychiatric disorder.  In August 1969, shortly after separation from his first period of active service, the Veteran reported headaches associated with nausea, vomiting and diarrhea and was hospitalized for over three weeks.  It was noted that he had a history of infectious mononucleosis several months prior to admission, as documented in the STRs.  He underwent complete medical and neurological workup with no abnormal findings.  During his stay in the hospital he was asymptomatic except for some nasal discharge.  A repeat ear, nose and throat (ENT) examination showed "nothing significant."  It was felt that the Veteran's symptoms had "no organic basis" and might be a "neurosis" or have a "nervous basis."  The Board notes that service connection has since been established for sinusitis with headaches, and thus objective pathology has in fact been correlated with the headaches and nasal discharge, thus removing the foundation for a finding of a possible neurosis, which was grounded in the assumption that there was no objective basis for the Veteran's symptoms.  

The February 1992 military retirement examination report reflects a normal psychiatric evaluation.  In the accompanying report of medical history, the Veteran endorsed a history of depression or excessive worry and loss of memory or amnesias.  In this regard, it was noted in the physician's summary that the Veteran experienced depression and excessive worry from 1973 to 1979 due to being a single parent and other personal life circumstances, and also had excessive stress from 1986 to 1988 due to job related problems.  It was also noted that no treatment was sought or rendered during these periods.  

A VA psychiatric examination was performed in July 1992 due to the Veteran's report of memory loss and difficulty expressing thoughts in an organized manner.  At the examination, the Veteran related that his problems began in 1966 when he was diagnosed with mononucleosis, which interfered with his ability to work as an electronics mechanic.  He stated that the mononucleosis developed into feelings of fatigue and headaches, and that he later developed sinusitis in 1970.  When asked about psychological or emotional problems or stress, he mentioned job stress from 1985 to 1988.  He stated that his "confidence level was shattered."  The examiner noted that the Veteran had no history of psychiatric problems, and that when asked about difficulty expressing thoughts in an organized manner or memory loss, he stated that he had such problems between 1985 and 1988, but not currently.  After reviewing the Veteran's subjective history and conducting a mental status examination, the examiner concluded that the Veteran had no psychiatric diagnosis.  

VA treatment records show that in March 1997 the Veteran was seen for a complaint of increased stress during the last five years of his military service, with decreased memory.  For example, he would not remember a report he recently wrote.  He reported decreased concentration and memory at the time of this record, and related difficulty with the "flow and processing of information."  On examination, there was no evidence of a mood or thought disorder.  The treating clinician wanted to rule out performance anxiety.  

In June 1997, the Veteran underwent neuropsychiatric cognitive testing (MMPI) at VA to assess his complaints of decreased memory, decreased concentration, learning problems, and problems with organizing and processing information of ten or more year's duration.  The Veteran gave a vague history, including viral infection (mononucleosis) 30 years earlier, which he suspected as the cause.  The testing found no organic basis for his complaints.  The treating clinician opined that the Veteran had a severe neurotic condition with repression and conversion defenses as well as a significant degree of underlying depression and anxiety, which would not likely benefit from psychotherapy, but which might benefit from antidepressant medication.  

A December 1997 VA treatment record notes that the Veteran was originally seen in February 1996, at which time it was thought he had psychogenic memory disturbances.  The MMPI test performed in June 1997 did not show any major memory disturbance, and confirmed the psychogenic etiology, i.e. that the Veteran was "neurotic."  It was noted that the Veteran was "now . . . also complaining about joint pain," and that "this type of personality tends to have multiple complaints."  The Board here notes that the Veteran's joint pain in fact has an objective medical basis, as it is caused by degenerative joint disease, and thus is not a manifestation of a psychiatric disorder, as suggested by this record.  The Veteran was discharged from the clinic since no neurologic causes were found for his reported memory problems.  

VA mental health clinic records dated in February 1998 to March 1999 show prescription of Prozac without psychotherapy. 

An April 2000 VA treatment record reflects a diagnosis of major depressive disorder with anxious features, recurrent type, in partial remission.  

At the May 2003 VA examination, the Veteran reported that from 1988 to 1992 he had severe job stress and would miss appointments and forget he had done things.  He would have total lapses of memory and could not recall certain things such as his daughter's wedding.  The examiner observed that it was likely that most of the memory problems were probably anxiety related.  The Veteran stated that he could not organize well and could not "function with thinking clearly."  He related that he was less efficient and productive at work, but denied coming in late, leaving early, taking mental health days, or extra breaks to deal with his symptoms.  The examiner noted that the Veteran had not had psychiatric treatment in three years, and that he stopped the medication he had been prescribed of his own accord as his anxiety was improved.  

On examination, the Veteran's affect was anxious and his overall mood was anxious.  The examiner rendered a diagnosis of an "anxiety state, not otherwise specified."  The examiner noted that current stressors were mild and that the Veteran related being under less stress and that a lot of the symptoms were not occurring at the time.  He was able to do all the memory questions in the mental status examination very easily.  The examiner noted that he did not have the classic symptoms of depression, and that the Veteran did not claim that his psychiatric conditions were secondary to service-connected disability.  He just stated that he was under a lot of job stress and frustration when the symptoms had occurred during active service.  With regard to whether the Veteran's symptoms were due to the mononucleosis he had in service, the examiner noted that reported symptoms that could have an "organic state due to a medical condition" improved when he was not under stress, which fit more with an anxiety disorder diagnosis.  

With regard to secondary service connection, the examiner observed that someone with an underlying anxiety disorder with medical conditions such as sinusitis, scars, or an eye condition (all service-connected disabilities), would be more anxious about such conditions and life in general.  Thus, the examiner stated that the Veteran's sinusitis "probably contributes some [sic] to his anxiety state by virtue of it just being one additional thing for someone with an anxiety disorder to deal with."  On this basis, the examiner concluded that it was likely the Veteran's anxiety disorder was aggravated by any physical situation he had.  Specifically, the examiner found that there was a baseline of anxiety characterized by being somewhat anxious and having some problems with concentration, that was aggravated in the degree of 10 to 30 percent by being under stress, at which times he became more addled in his thinking, "unable to organize in his thoughts [sic]," and his concentration was "off to the extent that he [was] less efficient and less productive and [had to take] more time to do a job."  The examiner concluded that headache or sinus symptoms "would aggravate an anxiety condition and it appear[ed] to be on a 10 to 30% basis . . . at this time."  

A May 2003 VA general examination report reflects the examiner's finding of depression and fatigue, among a number of other diagnoses.  In this regard, on mental status examination the Veteran appeared depressed, although he had "difficulty discussing depressive symptoms and tend[ed] to focus on the fatigue and difficulty with concentration and memory."  The examiner stated that the Veteran's fatigue was probably related in part to depression, although the examiner stated that he would defer to the psychiatrist's findings in the May 2003 VA psychiatric examination discussed above.  The Board notes that this examination had not yet been performed at the time of the general VA examination.  

In the June 2004 VA examination report, the examiner found based on the Veteran's self-report and that of his wife, who was also present, as well as mental status examination and review of the treatment records, that the criteria for an anxiety or depressive spectrum disorder were not satisfied.  No diagnosis was rendered.  The examiner observed that post-military stressful circumstances may have accounted for any symptoms he had since retirement, but that he would still be able to maintain gainful employment.  

At the June 2012 VA examination, the Veteran reported that he was a "basket case" during active service.  He could not remember things and had trouble recalling some of the events to which he had been.  He was not treated for psychiatric problems during service.  He stated that over the last four to five years his memory had improved and he did "not have problems with that now."  His depression included the "expected ups and downs."  He stated that when he retired he had anxiety symptoms, but that these were no longer present.  The examiner noted that nursing screenings since that time indicated no depression.  The Veteran did not exhibit a psychiatric disorder on examination.  The examiner stated that the Veteran's symptoms were transient and expected reactions to stressors.  None rose to the level of a psychiatric disorder, and were within the normal range of emotional symptoms.  Because the examiner concluded based on interview with the Veteran, a review of his medical records, and a mental status examination that he did not have a psychiatric disorder, the examiner found that no psychiatric disorder was related to service or to a service-connected disability. 

In the December 2014 VA examination report, the examiner concluded that the Veteran's depression was considered resolved since 2000, and indicated that no mental disorder diagnosis was warranted.  The Veteran was not taking any mental health medication and was not in any mental health treatment at the time.  The examiner noted that VA depression screenings after 2000 were negative.  On examination, the Veteran's attention and concentration were intact.  His memory for remote, recent, and immediate events was intact.  The Veteran reported that his memory had improved over the past four or five years.  However, in challenging situations he could not "respond quickly."  With regard to the diagnosis of an anxiety state in the May 2003 VA examination report, the examiner found that it was less likely as not that the Veteran's anxiety diagnosed at that time was related to his reported in-service symptoms of work-related stress, memory loss, and difficulty "expressing thoughts in an organized manner," as reported in his June 1992 claim.  The examiner explained in support of this finding that there was a gap of eleven years between service and the May 2003 diagnosis, and that the VA examinations in 1992, 2004 and 2012, as well as the current examination, all indicated that the Veteran did not meet criteria for DSM-IV or DSM-5 diagnoses of a mental disorder.  The examiner also noted that even at the time of the May 2003 VA examination, it was noted that a lot of the Veteran's symptoms were not occurring at the time. 

Based on the above evidence, the Board finds that a direct relationship to service is not established.  Although the Veteran has stated that he was having memory problems and anxiety or other psychiatric symptoms at the time of his retirement from active service, the STRs themselves show that his reported anxiety and depression occurred years earlier, from 1986 to 1988 and from 1973 to 1979, and that these symptoms were triggered by external circumstances such as a stressful job or being a single parent.  The fact that the occurrence of these symptoms was reported as being limited to these two periods, which predated the Veteran's retirement by several years, and that he was evaluated as psychiatrically normal in the retirement examination, supports a finding that he did not have a psychiatric disorder or symptoms at the time of retirement.  The July 1992 VA examination report further weighs against a psychiatric disorder or symptoms at the time of retirement, as the examiner found no diagnosis at the time.  Moreover, the Veteran gave a history at this examination which is consistent with the history reflected in the retirement examination report, namely that his psychological or emotional problems were related to job stress that occurred from 1985 to 1988.  The examiner noted that the Veteran had no history of psychiatric problems, and that when asked about difficulty expressing thoughts in an organized manner or memory loss, he stated that he had such problems between 1985 and 1988, but not currently.  

In light of this evidence, any subsequent assertions made several years later by the Veteran, as in his August 2007 written statement and at the May 2003 VA examination, that he had anxiety, memory problems, or depressive symptoms in his last few years or months of active service are not credible, as they directly conflict with the more probative contemporaneous STRs and July 1992 VA examination report showing that such symptoms had resolved several years prior to retirement.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 125 F.3d at 1480 (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect."); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The only diagnosis of a psychiatric disorder made during the pendency of this claim is the "anxiety state" provided in the May 2003 VA examination report.  The findings in the June 2012 and December 2014 VA examination reports weigh against a relationship between any manifestation of anxiety at that time and active service.  Both examiners found that the Veteran had transient mild symptoms in response to stressful circumstances that did not amount to a psychiatric disorder, and the December 2014 VA examination report notes that the VA mental health examinations conducted in July 1992, June 2004, November 2012, and "currently"-that is, at the time of December 2014 VA examination-did not yield clinical findings indicative of a psychiatric disorder.  Indeed, the Board notes that the evidence on which these findings were based, as discussed by the VA examiners, is not at odds with the evidence discussed in the May 2003 VA examination report in terms of the Veteran's reported symptoms.  At that time, as at almost every other examination, he reported difficulties with concentration, memory, and information processing in response to increased stress.  The only difference is that the May 2003 VA examiner found that the Veteran presented as generally anxious in mood and affect, and the examiner felt that he did have an underlying anxiety disorder that was exacerbated by various circumstances.  This one-time diagnosis is outweighed by the fact that every other VA psychologist or psychiatrist who has conducted a VA compensation in connection with this claim both before and after this report found that the Veteran did not have an anxiety disorder or any other psychiatric disorder, which is also in keeping with the findings in the February 1992 military retirement examination.  In other words, this diagnosis does not appear to be based on an anxiety disorder that manifested around the time of the May 2003 VA examination, but then resolved by June 2004, but rather is based on the VA examiner's interpretation of the same evidence and reported symptoms reviewed by other VA examiners.  The findings against an anxiety disorder diagnosis by four other VA examiners, including one dated only about a year later, in June 2004, thus outweighs this one-time finding.  

In any event, because the credible evidence of record, including the findings in the June 2012 and December 2014 VA examination reports, shows that any psychiatric symptoms during service resolved years prior to the Veteran's retirement, and that any subsequent recurrence was due to external circumstances unrelated to service, the preponderance of the evidence weighs against a relationship between post-service manifestations of anxiety or depression and the Veteran's reported in-service symptoms.  The Board notes in this regard that the Veteran has not been diagnosed with a psychosis, as defined under 38 C.F.R. § 3.384 (2014), and that anxiety and depression are not "chronic diseases" as defined under 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.309(a) (2014).  Thus, the relaxed evidentiary provisions under 38 C.F.R. § 3.303(b) whereby relevant in-service signs or symptoms of a claimed chronic disease, alone or in conjunction with post-service symptoms, may be sufficient satisfy the nexus requirement do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  Rather, a causal or medical relationship must affirmatively be shown between the in-service symptoms (or an in-service event) and any post-service manifestations of a psychiatric disorder during the pendency of this claim.  See Holton, 557 F.3d at 1366.  Otherwise, the distinction between the provisions of § 3.303(b) applicable to chronic diseases and the general requirements under § 3.303(a) for establishing a nexus to service, as carefully articulated in Walker, would be rendered superfluous.  The June 2012 and December 2014 VA examiner's opinions, the credible evidence of memory and concentration problems only manifesting in response to external stressful circumstances, and the Veteran's own statements at the time of retirement and at the July 1992 VA examination that his symptoms had resolved years prior to retirement with the abatement of the earlier stressful circumstances and had not recurred, weigh against a medical nexus between any post-service manifestations of anxiety or depression during the pendency of this claim and the Veteran's in-service symptoms.  Notably, the November 2012 VA examiner also found that the Veteran's feelings of anxiety or other symptoms were within the normal range of response to stressful circumstances and thus not by themselves indicative of a psychiatric disorder. 

The Board notes that the May 2003 diagnosis of depression in the VA general examination report was not repeated in any other VA examination report, and was not rendered in the context of a VA examination specific to mental health disorders, including the contemporaneous May 2003 VA psychiatric examination report.  Indeed, the May 2003 VA psychiatric report reflects the examiner's finding that the Veteran did not have depression.  Thus, the preponderance of the evidence shows that the Veteran has not had a depressive disorder during the pendency of this claim, and that any depression is not related to active service, as explained in the preceding paragraph.  

The Board also notes, as mentioned above, that VA diagnoses of a neurosis in 1997 and 1969, appear to be based on the fact that objective findings could not be correlated with the Veteran's reported sinus symptoms and headaches in 1969, or his reported memory problems in 1997.  He has not been diagnosed with a neurosis during the pendency of this claim, and sinus problems and a headache disorder have since been confirmed by objective medical findings.  The evidence also weighs against any psychiatric disorder that may have manifested during the pendency of this claim, and the neuroses diagnosed in 1969, for the reasons discussed above with regard to anxiety and depression.  Indeed, the 1969 diagnosis was rendered in between the Veteran's two periods of active service, and was not repeated in over two decades' worth of STRs thereafter.  It is also important to note that while the Veteran's complaint of joint pain in 1997 was found to be another example of his neurotic condition, his joint pain is in fact correlated with objective findings of degenerative joint disease, and thus is clearly not a manifestation of a psychiatric disorder. 

Finally, the evidence weighs against a relationship between any post-service manifestations of a psychiatric disorder during the pendency of this claim and his mononucleosis toward the end of his first period of active service.  The May 2003 VA examiner stated that his symptoms did not appear to be manifestations of a physical condition, and no other treating professional or examiner has suggested that the Veteran has a psychiatric disorder resulting from or as a residual of his in-service mononucleosis or any other physical condition.  These findings show that the Veteran's post-service symptoms are not related to his 1968 episode of mononucleosis.  Rather, according to his statements and the clinical findings, they appear to occur in response to stress.  As found by the May 2003 VA examiner, the fact that his symptoms increase and decrease in relation to stress would tend to rule out a physical condition as their origin.  The Board also observes that if his symptoms were due to a physical condition, he would then not have an acquired psychiatric disorder but some other condition manifesting symptoms resembling psychiatric symptomatology.  No treating clinician or examiner has found such to be the case, although the Veteran recently has argued and submitted evidence that memory problems and fatigue may be due to sleep apnea.  Whether or not that is so, it is beyond the scope of the claim for an acquired psychiatric disorder. 

The Veteran also submitted an article titled "Physical Illness Presenting as Psychiatric Disease," by R. Hall et. al., published in the journal Archives of General Psychiatry, Vol. 35, Nov. 1978.  The article discusses the results of previous studies and a study conducted by the authors suggesting that physical illness can present with psychiatric symptoms.  It states that "misdiagnosis and the application of psychiatric labels to medically ill patients reduces their chances for improvement and may result in a worsening of their physical health."  It concludes that medical illness often presents with psychiatric symptoms; that it is difficult to distinguish physical disorders from psychiatric disorders on the basis of psychiatric symptoms alone; that cardiovascular, endocrine, infectious, and pulmonary disorders are the most frequent medical causes for psychiatric symptoms; that the conditions of patients with medically determined psychiatric symptoms are most likely to be diagnosed as psychoneurotic depression, organic brain syndrome, or anxiety neurosis; and that the conditions of patients with medically induced symptoms are often initially misdiagnosed as functional psychosis.  This article does not constitute probative evidence in support of an acquired psychiatric disorder related to service.  It concludes, in essence, that physical pathology can sometimes present with psychiatric symptoms, and thus in such cases the psychiatric symptoms are not manifestations of a psychiatric disorder but rather result from the physical condition.  Thus, if anything, the article would aid in showing that an individual did not have a psychiatric disorder but rather a physical condition producing psychiatric symptoms.  As already discussed, no examiner or treating clinician has attributed an acquired psychiatric disorder to a physical condition during the pendency of this claim, and the Board assigns more weight to these findings, which are specific to the Veteran's case, than to the general findings in the article submitted by the Veteran.  Moreover, the findings in the article would appear at odds with the Veteran's assertions that he experiences anxiety and memory and cognitive problems in relation to external circumstances such as stress, since it is the stress that produces the symptoms rather than a physical condition.  The article's findings, if anything, seem more in keeping with past diagnoses of neuroses based on the Veteran's reported joint and headache symptoms, which in fact were subsequently correlated with objective physical conditions.  Accordingly, the article has little or no probative value and is outweighed by the VA examiners' opinions.

In sum, because the nexus requirement is not satisfied, service connection on a direct basis for an acquired psychiatric disorder is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

With regard to secondary service connection, even assuming that the May 2003 VA examination report is sufficient to establish that the Veteran had an anxiety disorder at that time, the preponderance of the evidence weighs against a relationship between such disorder and his service-connected disabilities, either by way of causation or aggravation.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  The Veteran has never stated in any treatment record or VA examination that his sinus or headache condition or any other service-connected disability has caused or aggravated a psychiatric disorder.  Rather, he has consistently stated that he experienced memory and concentration problems in response to stressful circumstances unrelated to physical health, such as work or parenting.  The Board notes that more recently he has claimed service connection for a cognitive disorder caused or aggravated by sleep apnea (service connection for the latter disability was recently denied by the Board).  However, the claim on appeal does not encompass the previously denied sleep apnea claim, or a cognitive disorder resulting from it.  Further, as already discussed, the evidence shows that he has not had a depressive disorder during the pendency of this claim (notwithstanding the diagnosis in the May 2003 VA general examination), and there is no evidence suggesting that he has had depression caused or aggravated by symptoms or functional limitations resulting from his service-connected disabilities.  

Although the May 2003 VA examiner stated that the Veteran had a baseline anxiety disorder that was aggravated to the degree of 10 to 30 percent by physical problems such as a sinus condition, this finding was purely conjectural in nature.  The conjectural nature of the opinion is made evident by the following phrase: "[His physical condition] probably contributes some [sic] to his anxiety state by virtue of it just being one additional thing for someone with an anxiety disorder to deal with."  Clearly, the examiner was simply conjecturing that someone with an anxiety disorder would experience increased anxiety symptoms when dealing with certain medical conditions.  This observation is not based on any findings specific to the Veteran or otherwise explained by the examiner.  

Moreover, as the Veteran has consistently and exclusively reported anxiety symptoms-mostly in the form of memory and concentration problems-resulting from external stressful circumstances related to work, as opposed to physical symptoms, the May 2003 VA examiner's finding is not otherwise borne out by the evidence of record, and indeed conflicts with it.  In this regard, the Veteran's service-connected physical conditions had been present for a number of years by the time of this report, and yet he never stated that he felt increased anxiety respecting them.  Thus, the evidence of record, and in particular the Veteran's own statements about his symptoms, weighs against this opinion, which is obviously speculative and too general to apply to the Veteran's specific circumstances.  While there have been previous findings suggesting that some of the Veteran's reported physical symptoms, such as the headaches reported in 1969, may be due to a neurosis, there have been no findings or report of a converse relationship, viz. that physical symptoms caused or aggravated an anxiety disorder.  As noted above, the headaches are in fact attributable to his sinus condition and hence a physical cause, and thus are not related to a psychiatric disorder. 

Finally, the fact that any anxiety disorder at the time of the May 2003 VA examination resolved by June 2004, given the findings in the June 2004 VA examination report and subsequent examination reports, notwithstanding the fact that his physical conditions have persisted and even worsened, further weighs against a finding that an anxiety disorder at the time was permanently aggravated by his service-connected disabilities in the sense that there was actual additional impairment in earning capacity due to such aggravation.  See Allen, 7 Vet. App. at 448.  Even assuming that there were temporary acute increases of anxiety symptoms due to physical symptoms, secondary service connection based on aggravation may not be established unless the evidence shows actual aggravation of an underlying anxiety disorder.  For the reasons discussed above, the evidence weighs against such a finding, and also weighs against the May 2003 VA examiner's opinion, which is inconsistent with the evidence of record and lacks probative value due to its generality and conjectural nature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning). 

The Board has also considered the article submitted by the Veteran titled "Physical Illness Presenting as Psychiatric Disease," which was discussed in detail above.  This article does not support causation or aggravation of an acquired psychiatric disorder by service-connected physical conditions.  Instead, it would support a finding that an individual did not have an acquired psychiatric disorder but rather a physical condition presenting with psychiatric symptoms.  No such condition has been diagnosed during the pendency of this claim.  Moreover, it is outweighed by the findings in the May 2003 VA examination report.  As mentioned above, although the Veteran has also submitted a claim for a cognitive disorder caused or aggravated by sleep apnea, a cognitive disorder is not within the scope of the claim for an acquired psychiatric disorder, and service connection for sleep apnea was already denied in a prior Board decision that is now final.  Accordingly, this article is irrelevant with regard to secondary service connection.

In short, service connection on a secondary basis is not established.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

The Board assigns more weight to the findings of the VA examiners, who are all medical professionals specializing in mental health, than to the Veteran's lay statements with regard to the nature and etiology of any claimed psychiatric disorder, given the complexity of this medical determination.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  The Board has already explained in substantive terms why the evidence of record weighs against direct or secondary service connection.  The Veteran has not advanced any specific arguments or items of evidence beyond those the Board has already addressed on the merits, and any general assertion that he has a psychiatric disorder related to service or to a service-connected disability is outweighed by the specific findings discussed above.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As the period under review for all claims relates back to the effective date of service connection, consideration of the one-year period prior to the date of claim is not warranted in this case. 

The Veteran's DJD of the bilateral wrists, thumbs, and great toes was assigned a 10 percent rating for arthritic involvement of multiple joint groups under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (pertaining to arthritis) from December 10, 2002 (the initial date of claim) through April 17, 2014.  As of April 18, 2014, separate 10 percent ratings were assigned for DJD of each wrist under 38 C.F.R. § 4.71a, DC's 5003 and 5215 (pertaining to limitation of motion of the wrist), as reflected in an April 2014 rating decision.  A 0 percent rating was assigned the DJD of the toes and thumbs as of April 18, 2014, not because of a change in the manifestation of these disabilities, but because the RO found that the grant of separate 10 percent ratings for DJD of the bilateral wrists based on limitation of motion precluded a separate 10 percent rating for arthritic involvement of two or more minor joint groups based solely on X-ray findings of arthritis.  See 38 C.F.R. § 4.71a, DC 5003, NOTE (1) (providing that ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion).  

For the reasons explained below, the Board will assign separate 10 percent ratings for DJD of each wrist as of December 10, 2002; a separate 10 percent rating for DJD of the left and right thumbs based on limitation of motion (painful motion) as of April 18, 2014; and a separate 10 percent rating for DJD of the left and right great toes based on limitation of motion (painful motion) as of December 10, 2002.  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the factors discussed in the preceding paragraph, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned for such involvement.  Id.  As noted above, ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion.  Id., NOTE (1).

In application of DC 5003, the United States Court of Appeals for Veterans Claims (Court) has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5215, which pertains to limitation of motion of the wrist, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  The Board notes that separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2014).   

Diagnostic Code 5228 applies to limitation of motion of the thumbs.  38 C.F.R. § 4.71a.  Under DC 5228, a 0 percent rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned when there is a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5228. 

There are no diagnostic codes specific to range of motion of the toes. 

Turning to the evidence, an October 2002 VA treatment record reflects that the Veteran had very specific point tenderness at the base of his thumb and bilateral wrist pain.  It was noted that he had marked decreased range of motion of the wrists.  He had no pain at rest, but any bump to the hand would cause sharp pain that radiated down his thumb or up to his elbow.  He reported having a very strong grasp.  He did not drop things or notice any weakness.  

A November 2002 VA treatment record reflects that the Veteran had chronic persistent pain in the first carpometacarpal (CMC) joints of his hands.  X-rays showed degenerative changes.  On examination, there was some restricted range of motion.  

At the May 2003 VA examination, the Veteran stated that he has daily discomfort and decreased range of motion of the wrists.  He stated that any jarring and certain positions would cause severe pain.  Prolonged typing also worsened the symptoms.  His strength was "okay."  He did not use analgesics or a brace or splints, and the wrist problems did not prevent him from doing his job.  On examination, dorsiflexion of the right wrist was limited to 48 degrees, and dorsiflexion of the left wrist was limited to 40 degrees.  Palmar flexion was limited to 40 degrees on the right and 35 degrees on the left.  Radial deviation was to 12 degrees on the right and 10 degrees on the left, and ulnar deviation was limited to 26 degrees on the right and 22 degrees on the left.  The wrists were nontender except at the base of each thumb, where there was marked tenderness.  The small joints of the hands were nontender.  The Veteran could close his thumb and all of his fingers normally.  His power grip strength was normal.  He could bury his nails in the palmar creases without difficulty.  There was no other synovitis, effusion, bony deformity, or extensor, nodular, or gouty tophi.  Function was normal in both thumbs.  With regard to the feet, the Veteran reported pain in the arches, and stated that he had pain with walking if he was on hard surfaces for a long time.  There was no pain at rest.  The examiner diagnosed probable carpometacarpal joint osteoarthritis of both hands and wrists.  An addendum to this report reflects that a May 2003 X-ray showed DJD of the radiocarpal joints bilaterally.  It also showed bilateral degenerative joint disease of the first metatarsophalangeal (MTP) joints.  The examiner attributed the Veteran's wrist discomfort to the radiocarpal DJD, and the foot pain to pes planus and MTP DJD.  

At the July 2004 VA examination, the Veteran reported painful, limited motion at the bilateral wrists, especially with dorsiflexion.  He described intermittent pain with weakness, stiffness, swelling, catching, fatigability and lack of endurance.  He denied specific episodes of flare-ups.  With regard to occupational impairment, the Veteran was retired, but stated that his wrist condition had an adverse effect on daily activities and that he had very limited use of hand tools as opposed to prior years.  On examination, there was a mild amount of discomfort to firm palpation overlying the anatomical snuffbox.  He had full range of motion of the wrists according to the examiner.  Although the range of motion measurements were a little below normal standards of range of motion, the symmetrical nature of the measurements indicated that this was a normal range for the Veteran and not considered to be severely restricted.  With regard to the Deluca criteria, the examiner statement that there were no objective findings of weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion with repetitive use.  The examiner diagnosed DJD of the carpometacarpal joints, bilateral wrists.  An X-ray study showed DJD of the interphalangeal joints of the thumbs, which the examiner indicated was "sub-clinical."  

A July 2004 VA hand examination report authored by the same examiner states that the Veteran had no specific complaints regarding his hands, and referred to the wrist examination report discussed in the preceding paragraph for further information.  

The July 2004 VA foot examination report reflects that the Veteran's foot condition did not have adverse effects on daily activities.  There were no objective findings of painful motion, edema, instability, weakness, tenderness, or other deformity other than pes planus.  An X-ray study showed degenerative changes at the first MTP joints bilaterally, with joint space narrowing and osteophytes. 

A May 2010 VA treatment record reflects that the Veteran reported wrist and hand pain and stiffness that had been present for several months.

At the April 2014 VA hand examination, the Veteran reported having some pain at the base of the thumbs in addition to wrist pain.  He stated that the pain increased with activity and range of motion.  He demonstrated full range of motion of the thumb on examination.  Three was no evidence of painful motion of the thumbs on range of motion testing.  There was no additional loss of motion after three repetitions.  There was no gap between the thumb pad and the fingers post-test.  However, the examiner indicated that the Veteran did have functional loss or functional impairment of the thumbs which the examiner characterized as pain on movement.  Muscle strength testing of the hand grip was normal.  The Veteran did not have ankylosis of the thumbs.  X-ray findings showed mild bilateral distal interphalangeal and moderate to severe first digit interphalangeal degenerative changes, as well as moderate to severe triscaphe and radiocarpal DJD.  The overall impression was moderate to severe polyarticular DJD.  The examiner found that the Veteran's hand conditions did not affect his ability to work.  The examiner stated that an opinion could not be provided regarding additional degrees of loss of range of motion during flare-ups, as the Veteran was not experiencing a flare-up at the time of the examination.  

The April 2014 VA wrist examination report reflects symptoms identical to those discussed above, including limited range of motion of the wrists and excruciating pain if the Veteran bumped or strained the wrists beyond his typical range of motion.  The pain resolved on its own after half an hour.  Flare-ups were characterized by increased pain and decreased range of motion.  Limited range of motion was recorded on examination, including further limitation on repeat testing.  Muscle strength testing was normal.  The examiner stated that the Veteran did not have ankylosis of either wrist joint.  X-ray findings were the same as those discussed in the hand examination discussed in the preceding paragraph.  The examiner stated that an opinion could not be provided regarding additional degrees of loss of range of motion during flare-ups, as the Veteran was not experiencing a flare-up at the time of the examination.  

The April 2014 VA foot examination report reflects that the Veteran had increased pain with flexion or extension of the first MTP joints bilaterally.  He reported no specific functional limitations with regard to standing or walking.  The examiner indicated that the Veteran had a foot injury in the form of DJD of the bilateral first MTP joints, which was found to be moderate in nature.  The examiner found that pain on movement with regard to the bilateral great toes contributed to functional loss.  The examiner stated that an opinion could not be provided regarding additional degrees of loss of range of motion during flare-ups, as the Veteran was not experiencing a flare-up at the time of the examination.  It was noted that the Veteran regularly used orthotics.  X-ray findings showed DJD of the bilateral MTP joints.  The examiner found that the Veteran's foot conditions did not impact his occupational functioning. 

VA examinations of the Veteran's thumbs, wrists, and feet were also performed in December 2014.  The pertinent findings in these reports are identical to the findings in the April 2014 VA examination reports, except that with regard to "foot injuries," the examiner stated that the bilateral MTP DJD was mild rather than moderate in nature. 

Because the above evidence shows painful and limited motion of the wrists since the date of claim, separate 10 percent ratings are warranted based on limitation of motion for the entire period on appeal, and not just from April 18, 2014.  See 38 C.F.R. § 4.71a, DC's 5003 and 5215.  These are the maximum ratings that may be signed each wrist based on limitation of motion.  See id.  Thus, consideration of the DeLuca criteria, including whether there is additional limitation during flare-ups, is not warranted.  See Johnston v, 10 Vet. App. at 85.  The VA examination reports show that the Veteran has not had ankylosis of either wrist, and he has not stated and there is no evidence suggesting that ankylosis or immobilization has occurred at other times.  Accordingly, separate or higher ratings are not warranted under DC 5214 for ankylosis of the wrist.  See 38 C.F.R. § 4.71a.  The Veteran has not been diagnosed with any other pathology of the wrist.  Accordingly, no other diagnostic code is applicable.  

With regard to the thumbs, the above evidence shows that the Veteran has not had painful or limited motion of the thumbs prior to the April 2014 VA examination report.  Rather, although the Veteran had pain at the base of the thumbs, the pain actually affected the wrists.  A separate 10-percent rating may not be assigned for DJD of the thumbs (first metacarpals) based on X-ray findings since such a rating would violate the express provisions of DC 5003, NOTE (1), which prohibits combinations of ratings based on X-ray findings of arthritis with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

As of April 18, 2014, the date of the VA examination, there is evidence of painful motion of the thumbs based on the Veteran's lay statements.  As discussed above, painful motion of a joint due to arthritis equates to limited motion under DC 5003 and is entitled to at least a compensable, i.e. a 10 percent, rating.  See Lichtenfels, 1 Vet. App. at 488; see also 38 C.F.R. § 4.59.  A single 10 percent rating is thus warranted for arthritis of the thumbs with painful motion as a group of minor joints as of April 18, 2014 under DC 5003.  See 38 C.F.R. § 4.45(f) (providing in pertinent part that, for the purpose of rating disability from arthritis, multiple involvement of the interphalangeal, metacarpal, and carpal joints of the upper extremities is considered a group of minor joints ratable on a parity with major joints); 4.71a, DC 5003 (providing, in relevant part, that a 10 percent rating is warranted for each group of minor joints affected by limitation of motion).  The assignment of a10 percent rating for DJD of the thumbs with painful motion in addition to the ratings for limited motion of the bilateral wrists is consistent with and indeed mandated by the provisions of DC 5003.  

Separate ratings or higher ratings for arthritis of each thumb may not be assigned since the limitation of motion is not compensable under DC 5228.  38 C.F.R. § 4.71a.  The VA examination reports show that there has been no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Indeed, no actual limitation of motion has been recorded.  Accordingly, compensable ratings may not be assigned under DC 5228.  Because a compensable rating is not available for either thumb under DC 5228, separate ratings for arthritis of each thumb with painful motion may not be assigned, as DC 5003 only allows for a single 10 percent rating for arthritis affecting a group of minor joints when not compensable under the appropriate diagnostic code for the specific joint or joints involved.  See 38 C.F.R. § 4.71a. 

With regard to the DeLuca criteria, the Veteran did not have additional limitation of motion of the thumbs on repeat testing at the VA examinations, and has not reported additional limitation of range of motion during flare-ups, even if he has experienced increased pain.  The Board finds that the 10 percent rating assigned based on painful motion thus compensates for pain and weakness on use, including during flare-ups, and indeed these symptoms are the very foundation of the 10 percent rating assigned, since the VA examiners found that there was no limitation of motion in terms of the thumb's ability to oppose the fingers, including on repeat testing, except for the subjective report of pain.  The highly intermittent and short-lived nature of the Veteran's reported flare-ups, which he described as lasting for about a half hour, also weighs against higher or staged ratings based on flare-ups.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  The Veteran's reported flare-ups do not otherwise occur with a frequency or severity which would indicate that his overall level of disability warrants a higher rating.
Because the Veteran does not have ankylosis of either thumb, separate or higher ratings are not warranted under DC 5224, which pertains to ankylosis of the thumbs.  Id.

With regard to the great toes, as noted above, there are no diagnostic codes specific to limitation of motion of the toes.  However, the MTP joints are defined as minor joints under § 4.45(f) and thus are covered under DC 5003, which assigns a 10 percent rating for arthritis of a group of minor joints when affected by limitation of motion.  38 C.F.R. § 4.71a.  Because the above evidence shows that the Veteran's foot pain has been attributed both to his service-connected flat feet and his arthritis of the first MTP joints, the Board resolves reasonable doubt in finding that he also has had painful motion of the first MTP joints for the entire period on appeal, a finding which is confirmed by the April 2014 and December 2014 VA examination reports.  As noted above, painful motion equates to limited motion for the purpose of assigning separate ratings for arthritis affecting a major joint or group of minor joints under DC 5003.  See Lichtenfels, 1 Vet. App. at 488.  Thus, a 10 percent rating is warranted under DC 5003.  However, by the express provisions of DC 5003, separate 10 percent ratings may not be assigned for each great toe, since DC 5003 only allows for a single 10 percent rating for each group of minor joints affected.  

The April 2014 and December 2014 VA examination reports also characterized the Veteran's DJD of the bilateral first MTP's as a foot injury, in a section of the questionnaire that no doubt is meant to correspond with DC 5284, which applies to "foot injuries, other."  However, whether DC 5284 applies is a legal finding to be made by the Board.  The Board finds that DC 5284 does not apply, as arthritis of the toes is already specifically addressed by DC 5003 in conjunction with § 4.45(f).  If DC 5284 also applied, it would render a nullity the carefully crafted provisions of DC 5003 and 4.45(f) with regard to multiple arthritic involvement of the joints of the feet.  The only other pathology of the feet identified by the medical evidence is flat feet or pes planus, for a which the maximum rating of 50 percent has already been assigned under 38 C.F.R. § 4.71a, DC 5276.  The evaluation of the Veteran's flatfoot is not on appeal.  Accordingly, as no other foot pathology or injury has been identified, neither DC 5284 nor any other diagnostic code pertaining to the feet applies.  See 38 C.F.R. § 4.71a, DC's 5277-5283.  

The Board also observes that the combination of the 50 percent rating for bilateral flatfoot and the 10 percent rating for DJD of the great toes yields a 60 percent rating under the combined ratings table set forth in 38 C.F.R. § 4.25 (2014).  The VA examiners indicated that the DJD of the great toes as a foot injury was mild or moderate in nature.  Thus, a rating no higher than 10 percent would be warranted for each foot under DC 5284 for a moderate foot injury.  A 50 percent rating for bilateral flatfoot combined with separate 10 percent ratings for each foot under DC 5284 would not yield a rating greater than 60 percent.  See 38 C.F.R. § 4.25.  Thus, the outcome would be the same.  Moreover, as most of the Veteran's foot pain and pathology has been attributed to flatfoot, to combine the 50 percent rating under DC 5276 with still higher ratings under DC 5284 would likely violate the rule against pyramiding by compensating twice for the same manifestations under different diagnoses.  See 38 C.F.R. § 4.14.  It clearly would not be more beneficial to rate the Veteran's foot disabilities under DC 5284 instead of 5276 and 5003, as separate maximum 30 percent ratings under DC 5284 (in the absence of actual loss of use of the foot, which the evidence clearly shows is not the case) would yield a 50 percent rating under the combined ratings table.  See 38 C.F.R. § 4.25.  In short, DC 5284 is not applicable to the Veteran's DJD of the bilateral great toes, for the reasons discussed in the preceding paragraph, nor would its application be more advantageous in this case.  The Board emphasizes that even if a higher overall evaluation were available under DC 5284, it simply does not apply to the Veteran's pathology.   

A 20 percent rating is not warranted under DC 5003 for X-ray findings of arthritis of multiple joints with occasional incapacitating exacerbations, since separate compensable ratings have already been assigned for the entire period under review for arthritis with limitation of motion, and a 20 percent rating under DC 5003 is not more favorable than this combined evaluation.  38 C.F.R. § 4.7a.

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his arthritis of the wrists, thumbs, and great toes has not met or approximated the criteria for ratings higher than those already assigned at any point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's arthritis during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral of the Veteran's arthritis for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's arthritis of the wrists, thumbs, and great toes is manifested by pain and limited motion, with reported weakness and fatigability and pain increasing during flare-ups.  These manifestations are contemplated by DC's 5003 (arthritis), 5215 (limitation of motion of the wrist), and 5228 (limitation of motion of the thumb), and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  The fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms or examples of functional impairment are specifically described in DC's 5215 and 5228 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that a wide range of symptomatology and functional impairment is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Moreover, already noted, sections 4.40 and 4.45 also show that symptoms such as pain, fatigability, incoordination, and weakness are contemplated by the rating criteria, including in terms of how they affect daily functioning.  See DeLuca, 8 Vet. App. at 206-07.  

Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, no examiner or treating clinician has indicated that the Veteran's arthritis is exceptional or unusual, and his reported symptoms and functional impairment are not otherwise so severe or unusual as to bring them outside the range of the schedular criteria.  For example, difficulty working with hand tools does not on its face appear unusual when arthritis affects the hands and wrists.  Accordingly, the first step of the inquiry is not satisfied.  In light of this finding, whether "related factors" are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).

In sum, separate 10 percent ratings for DJD of each wrist are assigned from December 10, 2002, to April 17, 2014; a separate 10 percent rating for DJD of the bilateral thumbs is assigned as of April 18, 2014; and a separate 10 percent rating is assigned for DJD of the bilateral great toes as of December 10, 2002.  The preponderance of the evidence weighs against ratings higher than those assigned.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to 
ratings in excess of those assigned is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is denied. 

Entitlement to a separate rating of 10 percent, but no higher, for degenerative joint disease of the right wrist is granted from December 10, 2002, to April 17, 2014, subject to the law governing payment of monetary benefits.

Entitlement to a separate rating of 10 percent, but no higher, for degenerative joint disease of the left wrist is granted from December 10, 2002, to April 17, 2014, subject to the law governing payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right wrist from April 18, 2014, forward, is denied.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left wrist from April 18, 2014, forward, is denied.  

Entitlement to an initial separate rating of 10 percent, but no higher, for arthritis of the right and left thumbs is granted as of April 18, 2014, subject to the law governing payment of monetary benefits.  

Entitlement to an initial separate rating of 10 percent, but no higher, for arthritis of the right and left great toes is granted as of December 10, 2002, subject to the law governing payment of monetary benefits. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


